UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-Q (Mark one) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 or [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 The Savannah Bancorp, Inc. (Exact name of registrant as specified in its charter) Georgia 0-18560 58-1861820 State of Incorporation SEC File Number Tax I.D. Number 25 Bull Street, Savannah, GA31401 (Address of principal executive offices)(Zip Code) 912-629-6486 (Registrant's telephone number, including area code) [None] (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer[] Accelerated filer[X] Non-accelerated filer[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [X] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practical date. Class Outstanding as of July 31, 2007 Common stock, $1.00 par value per share 5,837,657 - 1 - The Savannah Bancorp, Inc. and Subsidiaries Form 10-Q Index June 30, 2007 Page Cover Page 1 Form 10-Q Index 2 Part I – Financial Information Item 1.Financial Statements Consolidated Balance Sheets June 30, 2007 and 2006 and December 31, 2006 3 Consolidated Statements of Income for the Three and Six Months Ended June 30, 2007 and 2006 4 Consolidated Statements of Changes in Shareholders’ Equity for the Six Months Ended June 30, 2007 and 2006 5 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2007 and 2006 6 Condensed Notes to Consolidated Financial Statements 7-9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10-17 Item 3.Quantitative and Qualitative Disclosures about Market Risk 18-22 Item 4.Controls and Procedures 22 Part II – Other Information Item 1.Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3.Defaults Upon Senior Securities 23 Item 4.Submission of Matters to a Vote of Security Holders 23 Item 5.Other Information 23 Item 6.Exhibits 23 Signatures 24 - 2 - Part I–Financial Information Item 1.Financial Statements The Savannah Bancorp, Inc. and Subsidiaries Consolidated Balance Sheets ($ in thousands, except share data) June 30, December 31, June 30, 2007 2006 2006 Assets (Unaudited) (Unaudited) Cash and due from banks $23,093 $18,540 $19,413 Federal funds sold 8,777 18,363 4,400 Interest-bearing deposits in banks 4,874 10,394 18,266 Cash and cash equivalents 36,744 47,297 42,079 Securities available for sale, at fair value (amortized cost of $64,379, $54,163 and $52,268, respectively) 63,489 53,917 51,220 Loans held for sale 1,126 914 4,407 Loans, net of allowance for credit losses of $9,517, $8,954 and $8,591, respectively 742,811 711,964 648,537 Premises and equipment, net 6,198 6,365 5,714 Other real estate owned 656 545 - Bank-owned life insurance 5,870 5,760 5,655 Other assets 15,770 16,752 14,414 Total assets $872,664 $ 843,514 $ 772,026 Liabilities Deposits: Noninterest-bearing $89,098 $ 101,156 $97,909 Interest-bearing demand 122,209 116,493 94,081 Savings 18,627 18,615 18,540 Money market 168,411 147,279 137,721 Time deposits 327,668 323,281 294,142 Total deposits 726,013 706,824 642,393 Short-term borrowings 56,437 40,687 36,560 Federal Home Loan Bank advances – long-term 3,142 13,309 15,474 Subordinated debt to nonconsolidated subsidiaries 10,310 10,310 10,310 Other liabilities 6,737 5,810 6,271 Total liabilities 802,639 776,940 711,008 Shareholders' equity Common stock, par value $1 per share:authorized 20,000,000 shares; issued 5,833,860, 5,781,381 and 4,607,647 shares, respectively 5,834 5,781 4,608 Preferred stock, par value $1 per share: authorized 10,000,000 shares, none issued - - - Additional paid-in capital 36,347 35,747 36,480 Retained earnings 29,189 25,681 21,870 Treasury stock, 318, 318 and 267 shares, respectively (4) (4) (4) Accumulated other comprehensive loss, net (1,341) (631) (1,936) Total shareholders' equity 70,025 66,574 61,018 Total liabilities and shareholders' equity $ 872,664 $ 843,514 $772,026 The accompanying notes are an integral part of these consolidated financial statements. - 3 - The Savannah Bancorp, Inc. and Subsidiaries Consolidated Statements of Income ($ in thousands, except per share data) (Unaudited) For the Three Months Ended June 30, For the Six Months Ended June 30, 2007 2006 2007 2006 Interest and dividend income Loans, including fees $14,872 $ 12,548 $ 29,224 $ 24,269 Loans held for sale 35 233 69 441 Investment securities: Taxable 645 471 1,184 894 Tax-exempt 26 32 51 70 Dividends 55 56 111 104 Deposits with banks 119 54 201 102 Federal funds sold 125 148 296 275 Total interest and dividend income 15,877 13,542 31,136 26,155 Interest expense Deposits 6,479 4,443 12,571 8,336 Short-term borrowings 618 546 1,242 911 Federal Home Loan Bank advances 155 197 319 444 Subordinated debt 213 200 416 389 Total interest expense 7,465 5,386 14,548 10,080 Net interest income 8,412 8,156 16,588 16,075 Provision for credit losses 395 360 895 775 Net interest income after provision for credit losses 8,017 7,796 15,693 15,300 Noninterest income Service charges on deposit accounts 348 377 695 753 Mortgage related income, net 166 252 376 482 Trust fees 189 166 365 325 Other operating income 297 291 617 599 Total noninterest income 1,000 1,086 2,053 2,159 Noninterest expense Salaries and employee benefits 2,838 2,785 5,802 5,476 Occupancy and equipment 782 746 1,540 1,397 Information technology 381 374 806 736 Other operating expense 1,025 1,071 2,026 2,266 Total noninterest expense 5,026 4,976 10,174 9,875 Income before income taxes 3,991 3,906 7,572 7,584 Income tax expense 1,400 1,368 2,670 2,695 Net income $2,591 $2,538 $4,902 $4,889 Net income per share: (a) Basic $0.44 $0.44 $0.84 $0.85 Diluted $0.44 $0.43 $0.83 $0.83 Dividends per share (a) $ 0.120 $ 0.112 $ 0.240 $ 0.224 (a)Per share amounts have been restated to reflect the effect of a 5-for-4 stock split in December 2006. The accompanying notes are an integral part of these consolidated financial statements. - 4 - The Savannah Bancorp, Inc. and Subsidiaries Consolidated Statements of Changes in Shareholders' Equity For the Six Months Ended June 30, 2007 and 2006 ($ in thousands, except share data) (Unaudited) Six Months Ended June 30, 2007 2006 Common shares issued Shares, beginning of period 5,781,381 4,591,339 Exercise of options 52,479 16,308 Shares, end of period 5,833,860 4,607,647 Treasury shares owned Shares, beginning and end of period 318 267 Common stock Balance, beginning of period $5,781 $4,591 Exercise of options 53 17 Balance, end of period 5,834 4,608 Additional paid-in capital Balance, beginning of period 35,747 36,257 Stock-based compensation, net 45 92 Exercise of options 555 131 Balance, end of period 36,347 36,480 Retained earnings Balance, beginning of period 25,681 18,272 Net income 4,902 4,889 Dividends (1,394) (1,291) Balance, end of period 29,189 21,870 Treasury stock Balance, beginning and end of period (4) (4) Accumulated other comprehensive income (loss), net Balance, beginning of period (631) (573) Change in net unrealizedlosses on securities available for sale, net of tax (398) (319) Net change in fair value of derivative instruments, net of tax (312) (1,044) Balance, end of period (1,341) (1,936) Total shareholders' equity $ 70,025 $ 61,018 Other comprehensive income, net Net income $ 4,902 $ 4,889 Change in net unrealizedlosses on securities available for sale, net of tax (398) (319) Net change in fair value of derivative instruments, net of tax (312) (1,044) Other comprehensive income, net $ 4,192 $ 3,526 The accompanying notes are an integral part of these consolidated financial statements. - 5 - The Savannah Bancorp, Inc. and Subsidiaries Consolidated Statements of Cash Flows For the Six Months Ended June 30, 2007 and 2006 ($ in thousands) (Unaudited) Six Months Ended June 30, 2007 2006 Operating activities Net income $4,902 $4,889 Adjustments to reconcile net income to cash provided by operating activities: Provision for credit losses 895 775 Loans originated for sale (19,458) (27,129) Proceeds from sale of loans originated for sale 19,327 33,370 Proceeds from sale of other real estate owned 192 - Net (accretion) amortization of securities (39) 22 Depreciation and amortization 497 431 Stock-based compensation expense 45 133 Increase in deferred income taxes, net (142) (386) Gain on sale of loans, net (81) (175) Loss on sale of premises and equipment - 44 Loss on sale of other real estate owned 6 - Equity in net income ofnonconsolidated subsidiary (48) (66) Increase in CSV of bank-owned life insurance policies (110) (104) Change in other assets and other liabilities, net 2,034 (3,661) Net cash provided by operating activities 8,020 8,143 Investing activities Activity in available for sale securities Purchases (19,042) (11,450) Maturities and calls 8,864 4,134 Loan originations and principal collections, net (31,742) (43,458) Purchase of other real estate owned (309) - Distribution from equity method investee - 1,300 Additions to premises and equipment (330) (1,169) Net cash used in investing activities (42,559) (50,643) Financing activities Net (decrease) increase in noninterest-bearing deposits (12,058) 4,827 Net increase in interest-bearing deposits 31,247 37,056 Net increase in short-term borrowings 15,750 16,657 Net decrease in FHLB advances (10,167) (5,002) Payment on note payable - (284) Dividends paid (1,394) (1,291) Exercise of options 608 148 Net cash provided by financing activities 23,986 52,111 (Decrease) increase in cash and cash equivalents (10,553) 9,611 Cash and cash equivalents, beginning of period 47,297 32,468 Cash and cash equivalents, end of period $ 36,744 $ 42,079 The accompanying notes are an integral part of these consolidated financial statements. - 6 - The Savannah Bancorp, Inc. and Subsidiaries Condensed Notes to Consolidated Financial Statements For the Six Months Ended June 30, 2007 and 2006 (Unaudited) Note 1 - Basis of Presentation The accompanying unaudited consolidated financial statements of The Savannah Bancorp, Inc. (the “Company”) have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Securities and Exchange Commission (“SEC”) Form 10-Q and Article S-X.Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.Operating results for the three and six month periods ended June 30, 2007 and 2006, are not necessarily indicative of the results that may be expected for the year ending December 31, 2007.For further information, refer to the consolidated financial statements and footnotes thereto, included in the Company's annual report on Form 10-K for the year ended December 31, 2006.Certain prior period balances and formats have been reclassified to conform to the current period presentation. The June 30, 2006 financial statements include four months of operations of Harbourside Community Bank (“Harbourside”), a federal stock savings bank which opened on March 1, 2006. Note 2 - Restrictions on Cash and Demand Balances Due from Banks and Interest-Bearing Bank Balances The Savannah Bank, N.A., Bryan Bank & Trust and Harbourside (collectively referred to as the “Subsidiary Banks”) are required by the Federal Reserve Bank to maintain minimum cash reserves based on reserve requirements calculated on their deposit balances.Cash reserves of $362,000 and $1,841,000 were required as of June 30, 2007 and December 31, 2006, respectively.The Company pledged interest-bearing cash balances at the Federal Home Loan Bank of Atlanta (“FHLB”) in lieu of investment securities to secure public fund deposits and securities sold under repurchase agreements.Pledged cash balances were $4,000,000 and $7,500,000 at June 30, 2007 and December 31, 2006, respectively. Note 3 - Earnings Per Share Basic earnings per share represent net income divided by the weightedaverage number of common shares outstanding during the period.Diluted earnings per share reflect additional common shares that would have been outstanding if dilutive potential common shares had been issued, as well as any adjustment to income that would result from the assumed issuance.Potential common shares that may be issued by the Company relate solely to outstanding stock options, and are determined using the treasury stock method.Earnings per common share have been computed based on the following: Three Months Ended Six Months Ended June 30, June 30, (Amounts in thousands) 2007 2006 2007 2006 Average number of common shares outstanding - basic 5,824 5,759 5,803 5,759 Effect of dilutive options 75 127 92 131 Average number of common shares outstanding - diluted 5,899 5,886 5,895 5,890 All share amounts have been restated to reflect the effect of a 5-for-4 stock split in December 2006. - 7 - Note 4 - Accounting for Stock-Based Compensation On January1, 2006, the Company adopted the revised Statement of Financial Accounting Standards (“SFAS”) No.123, “Share Based Payment,” (“SFAS 123R”) using the modified prospective method.In accordance with SFAS 123R, the Company measures the cost of employee services received in exchange for an award of equity instruments based on the fair value of the award on the grant date.That cost is recognized over the period during which an employee is required to provide service in exchange for the award – the requisite service period.No compensation cost is recognized for equity instruments for which employees do not render the requisite service.The Company determines the grant-date fair value of employee stock options using the Black-Scholes option-pricing model. The 1995 Incentive Stock Option Plan (“1995 Plan”) authorized the Company to issue both incentive stock options and non-qualified stock options.The shareholders authorized additional option shares under the 1995 Plan in 2000.All authorized shares have been awarded from the 1995 Plan. In 2005, the Company adopted the 2005 Omnibus Stock Ownership and Long-Term Incentive Plan (“2005 Omnibus Plan”).The total number of options or awards available for issuance at June 30, 2007 under the 2005 Omnibus Plan was 189,371 shares of common stock.Options granted under both plans have a term of ten years and generally become fully vested by the end of the fifth year. The following table summarizes compensation costs related to the Company’s stock-based compensation plans for the three months and six months ended June 30: Three Months Ended Six Months Ended June 30, June 30, ($ in thousands) 2007 2006 2007 2006 Salaries and employee benefits $16 $54 $38 $ 108 Directors' stock-based compensation 24 25 24 25 Pre-tax stock-based compensation expense 40 79 62 133 Income tax expense (benefit) 6 (20) (1) (41) Total stock-based compensation expense, net of tax $46 $59 $61 $92 The Company recognizes stock-based compensation expense using the graded vesting attribution method. The remaining unrecognized compensation cost, net of tax, related to unvested awards at June 30, 2007 is approximately $409,000 and the weighted-average period of time over which this cost will be recognized is 2.6 years.This amount does not include the cost of any additional options that may be granted in future periods nor any reduction in cost for potential forfeitures. Note 5 - Recent Accounting Pronouncements In June2006, the Financial Accounting Standards Board (“FASB”) issued Interpretation No.48, “Accounting for Uncertainty in Income Taxes – an interpretation of FASB Statement No.109” (“FIN 48”).FIN 48 prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return.The interpretation also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure and transition.FIN 48 is effective for fiscal years beginning after December15, 2006.The Company adopted FIN 48 as of January 1, 2007, and the adoption had no significant impact on the Company’s consolidated financial statements. In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurements.”This statement defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosures about fair value measurements.The statement is effective for fiscal years beginning after November 15, 2007.The Company is currently evaluating the potential impact of this statement on its consolidated financial statements. - 8 - Note 5 - Recent Accounting Pronouncements (continued) In September 2006, the FASB Emerging Issues Task Force finalized Issue No. 06-5, “Accounting for Purchases of Life Insurance—Determining the Amount That Could Be Realized in Accordance with FASB Technical Bulletin No.85-4 (Accounting for Purchases of Life Insurance).”This Issue requires that a policyholder consider contractual terms of a life insurance policy in determining the amount that could be realized under the insurance contract.It also requires that if the contract provides for a greater surrender value if all individual policies in a group are surrendered at the same time, that the surrender value be determined based on the assumption that policies will be surrendered on an individual basis.Lastly, the Issue discusses whether the cash surrender value should be discounted when the policyholder is contractually limited in its ability to surrender a policy.This Issue is effective for fiscal years beginning after December15, 2006.The adoption of this Issue did not have a material impact on the Company's consolidated financial statements. On February15, 2007, the FASB issued SFAS No.159, “The Fair Value Opinion for Financial Assets and Financial Liabilities” (“SFAS 159”) which permits companies to report selected financial assets and liabilities at fair value.SFAS 159 also requires entities to display the fair value of those assets and liabilities for which the entity has chosen to use fair value on the face of the balance sheet.SFAS 159 does not eliminate disclosure requirements included in other accounting standards.SFAS 159 is effective for fiscal years beginning after November15, 2007.The Company is currently evaluating the potential impact of this statement on its consolidated financial statements. REMAINDER OF PAGE INTENTIONALLY LEFT BLANK - 9 - Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations Forward-Looking Statements The Company may, from time to time, make written or oral “forward-looking statements,” including statements contained in the Company’s filings with the SEC (including this quarterly report on Form 10-Q) and in its reports to shareholders and in other communications by the Company, which are made in good faith by the Company pursuant to the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995. This MD&A and other Company communications and statements may contain "forward-looking statements." These forward-looking statements may include, among others, statements about our beliefs, plans, objectives, goals, expectations, estimates and intentions that are subject to significant risks and uncertainties and which may change based on various factors, many of which are beyond our control.The words "may," "could," "should," "would," “will,” "believe," "anticipate," "estimate," "expect," "intend," “indicate,” "plan" and similar words are intended to identify expressions of the future.These forward-looking statements involve risks and uncertainties, such as statements of the Company’s plans, objectives, expectations, estimates and intentions that are subject to change based on various important factors (some of which are beyond the Company’s control).The following factors, among others, could cause the Company’s financial performance to differ materially from the plans, objectives, expectations, estimates and intentions expressed in such forward-looking statements: the strength of the United States economy in general and the strength of the local economies in which the Company conducts operations; the effects of, and changes in, trade, monetary and fiscal policies and laws, including interest rate policies of the Board of Governors of the Federal Reserve System; inflation, interest rate, market and monetary fluctuations; competitors’ products and services; technological changes; acquisitions; changes in consumer spending and saving habits; and the success of the Company at managing the risks involved in the foregoing. The Company cautions that the foregoing list of important factors is not exhaustive. The Company does not undertake to update any forward-looking statement, whether written or oral, that may be made from time to time by or on behalf of the Company. Overview For a comprehensive presentation of the Company’s financial condition at June 30, 2007 and 2006 and results of operations for the threeand six month periods ended June 30, 2007 and 2006, the following analysis should be reviewed with other information including the Company’s December 31, 2006 Annual Report on Form 10-K and the Company’sConsolidated Financial Statements and the Condensed Notes thereto included in this report. - 10 - The Savannah Bancorp, Inc. and Subsidiaries Second Quarter Financial Highlights June 30, 2007 and 2006 ($ in thousands, except share data) (Unaudited) Balance Sheet Data at June 30 2007 2006 % Change Total assets $872,664 $772,026 13 Interest-earning assets 829,589 734,420 13 Loans 752,328 657,128 14 Allowance for credit losses 9,517 8,591 11 Non-accruing loans 1,895 2,049 (7.5) Loans past due 90 days - accruing 44 510 (91) Other real estate owned 656 - - Deposits 726,013 642,393 13 Interest-bearing liabilities 706,804 606,828 16 Shareholders' equity 70,025 61,018 15 Allowance for credit losses to total loans 1.27 % 1.31 % (3.1) Nonperforming assets to total loans and OREO 0.34 % 0.39 % (13) Loan to deposit ratio 103.62 % 102.29 % 1.3 Equity to assets 8.02 % 7.90 % 1.5 Tier 1 capital to risk-weighted assets 11.32 % 11.47 % (1.3) Total capital to risk-weighted assets 12.57 % 12.72 % (1.2) Book value per share (a) $12.00 $10.60 13 Outstanding shares (a) 5,834 5,759 1.3 Market value per share (a) $25.10 $30.26 (17) Performance Ratios for the Second Quarter Net income $2,591 $2,538 2.1 Return on average assets 1.23 % 1.33 % (7.5) Return on average equity 14.94 % 16.91 % (12) Net interest margin 4.13 % 4.51 % (8.4) Efficiency ratio 53.40 % 53.84 % (0.8) Per share data: (a) Net income - basic $0.44 $0.44 - Net income - diluted $0.44 $0.43 2.3 Dividends $0.120 $0.112 7.1 Average shares: (a) Basic 5,824 5,759 1.1 Diluted 5,899 5,886 0.2 Performance Ratios for the First Six Months Net income $4,902 $4,889 0.3 Return on average assets 1.17 % 1.31 % (11) Return on average equity 14.42 % 16.53 % (13) Net interest margin 4.15 % 4.55 % (8.8) Efficiency ratio 54.58 % 54.16 % 0.8 Per share data: (a) Net income - basic $0.84 $0.85 (1.2) Net income - diluted $0.83 $0.83 - Dividends $0.240 $0.224 7.1 Average shares: (a) Basic 5,803 5,759 0.8 Diluted 5,895 5,890 0.1 (a)Share and per share amounts have been restated to reflect the effect of a 5-for-4 stock split in December 2006. - 11 - Introduction Management's Discussion and Analysis of Financial Condition and Results of Operations (“MD&A”) provides supplemental information, which sets forth the major factors that have affected the Company's financial condition and results of operations and should be read in conjunction with the Consolidated Financial Statements and related notes.The MD&A is divided into subsections entitled: Introduction Critical Accounting Estimate Results of Operations Financial Condition and Capital Resources Liquidity and Interest Rate Sensitivity Management Off-Balance Sheet Arrangements These discussions should facilitate a better understanding of the major factors and trends that affect the Company's earnings performance and financial condition and how the Company's performance during the six month period ended June 30, 2007 compared with the same period in 2006. Throughout this section, The Savannah Bancorp, Inc., and its subsidiaries, collectively, are referred to as "SAVB" or the "Company." The Savannah Bank, N.A. is referred to as "Savannah," Bryan Bank & Trust is referred to as “Bryan” and Harbourside Community Bank is referred to as “Harbourside”.Harbourside opened and began offering full service banking activities on March 1, 2006.Collectively, Savannah,Bryan and Harbourside are referred to as the “Subsidiary Banks.” The averages used in this report are based on thesum of the daily balances for each respective period divided by the number of days in the reporting period. The Company is headquartered in Savannah, GA and, as of June 30, 2007, had eight banking offices and nine ATMs in Savannah, ChathamCounty andRichmond Hill, GA and Hilton Head Island, SC.The Company also has mortgage lending offices in Savannah andRichmond Hill, GA and Hilton Head Island, SC. Savannah and Bryan are in the relatively diverse, stable and growing Savannah Metropolitan Statistical Area.The diversity of major employers includes manufacturing, port related transportation, construction, military, healthcare, tourism, education, warehousing and the supporting services and products for each of these major employers.The real estate market is experiencing moderate government and commercial growth and slower residential growth driven in part by coastal Georgia’s and South Carolina’s reputation as a desired place to live. Harbourside specifically targets real estate lending and related full service banking opportunities in the fast growing coastal South Carolina market.During 2006 the business strategy changed resulting in a significant reduction in the sale of loans on a servicing retained basis. The primary risks to the Company include those disclosed in Item 1A in the Company’s Annual Report on Form 10-K for December 31, 2006. Enhanced growth in loans, deposits, product lines and service quality in existing markets and quality expansion into new markets are the primary strategic objectives of the Company. - 12 - Critical Accounting Estimate – Allowance for Credit Losses The Company considers its policies regarding the allowance for credit losses to be its most critical accounting estimate due to the significant degree of management judgment involved. The allowance for credit losses is established through charges in the form of a provision for credit losses based on management's continuous evaluation of the loan portfolio.Credit losses and recoveries are charged or credited directly to the allowance. The amount of the allowance reflects management's opinion of an adequate level to absorb credit losses inherent in the loan portfolio at June 30, 2007. The amount charged to the provision and the level of the allowance is based on management's judgment and is dependent upon growth in the loan portfolio, the total amount of past due loans and nonperforming loans, known loan deteriorations and concentrations of credit. Other factors affecting the allowance are market interest rates, average loan size, portfolio maturity and composition, collateral values and general economic conditions. Finally, management's assessment of probable losses, based upon internal credit grading of the loans and periodic reviews and assessments of credit risk associated with particular loans, is considered in establishing the allowance amount. No assurance can be given that the Company will not sustain credit losses which would be sizable in relationship to the amount reserved or that subsequent evaluation of the loan portfolio, in light of conditions and factors then prevailing, will not require significant changes in the allowance for credit losses by future charges or credits to earnings. The allowance for credit losses is also subject to review by various regulatory agencies through their periodic examinations of the Subsidiary Banks. Such examinations could result in required changes to the allowance for credit losses. No adjustment in the allowance or significant adjustments to Savannah, Bryan or Harbourside’s internally classified loans were made as a result of their most recent examinations performed by the Office of the Comptroller of the Currency (“OCC”) as of December 31, 2006, the FDIC as of June 30,2006 or the Office of Thrift Supervision (“OTS”) as of December 31, 2006. The allowance for credit losses totaled $9,517,000, or 1.27 percent of total loans, at June 30, 2007. This is compared to an allowance of $8,954,000, or 1.24 percent of total loans, at December 31, 2006.For the six months ended June 30, 2007, the Company reported net credit losses of $332,000.
